On Rehearing.
The movant (defendant in error) contends that the action against Ferrell, Greenwood, and Alverson, receiver of the property of Ferrell, was in reality and in legal effect an “independent action against the receiver.” In support of that contention, he relies on Stephens v. Augusta Telephone &c. Co., 120 Ga. 1082 (48 S. E. 433). The contention is without merit. In the Stephens case the court did not entertain the action and refused to allow the action to be filed. The effect of that ruling was to refuse the court's permission to making the receiver a party to the action, which is a matter of discretion with the court. A further effect was that the court refused to allow the action filed so long as the receiver was a party defendant to any phase of the action. In the action under consideration here, the action against Ferrell, Greenwood, and Alverson as receiver was allowed filed and an order was passed permitting Alverson as receiver to be named a party defendant. After entertaining the action the court then dismissed the entire action as to all defendants on a motion in the nature of a general demurrer made by the defendant Ferrell. Under these circumstances we cannot say that the action was an “independent action against the receiver,” and that the action of the court in sustaining the motion to dismiss and in dismissing the action pertained solely to the relief sought against the receiver.

Judgment of reversal adhered to on rehearing.